Case 8:19-cv-02758-TPB-SPF Document 27 Filed 06/17/21 Page 1 of 3 PageID 270



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

KIMBERLY RAY,

      Plaintiff,

v.                                              Case No. 8:19-cv-2758-TPB-SPF

UNITED STATES OF AMERICA,

      Defendant.
                                        /

              ORDER DENYING PLAINTIFF’S MOTION FOR
         PARTIAL SUMMARY JUDGMENT AS TO LIABILITY AND
         FOR PARTIAL SUMMARY JUDGMENT ON DEFENDANT’S
           AFFIRMATIVE DEFENSES NUMBERED 3, 4, 5, AND 6

      This matter is before the Court on “Plaintiff’s Motion for Partial Summary

Judgment as to Liability and for Partial Summary Judgment on Defendant’s

Affirmative Defenses Numbered 3, 4, 5 and 6,” filed on May 14, 2021. (Doc. 24). On

June 4, 2021, Defendant United States of America filed its response in opposition.

(Doc. 25). On June 8, 2021, Plaintiff filed her reply. (Doc. 26). Upon review of the

motion, response, reply, record, and court file, the Court finds as follows:

                                    Background

      On November 14, 2017, Plaintiff Kimberly Ray was injured in a motor vehicle

accident in Manatee County, Florida. The driver of the vehicle – Jon-Michael

Pallone – was an employee of the United States Department of Veterans Affairs

(“VA”), an agency of the United States of America, and he was acting within the

scope of his employment at the time of the accident. On November 6, 2019, Plaintiff


                                       Page 1 of 3
Case 8:19-cv-02758-TPB-SPF Document 27 Filed 06/17/21 Page 2 of 3 PageID 271



filed her complaint, asserting a single negligence claim against Defendant United

States of America under the Federal Tort Claims Act.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is only defeated by the existence of a genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

                                       Analysis

       Plaintiff argues that she is entitled to summary judgment as to liability and

as to affirmative defenses 3, 4, 5, and 6. Defendant opposes the motion, asserting

that the issue of comparative negligence precludes summary judgment.

      Comparative negligence requires a factual assessment of comparative fault at

the liability stage. Narvaez v. Circle K. Stores, Inc., No. 8:14-cv-1549-T-TBM, 2015

                                       Page 2 of 3
Case 8:19-cv-02758-TPB-SPF Document 27 Filed 06/17/21 Page 3 of 3 PageID 272



WL 12762061, at *3 (M.D. Fla. May 14, 2015) (citing Rodriguez v. Target Corp., No.

14-CIV-21115, 2014 WL 4954252, at *6 (S.D. Fla. Oct. 2, 2015)). “Because the

inquiry under comparative negligence concerns the respective liability of the

parties, unresolved facts as to the negligence of one party preclude entry of

judgment as a matter of law.” Id. Here, Defendant has pointed to evidence to

create material issues of fact as to the cause of Plaintiff’s injuries. Specifically,

there are issues of fact as to whether Plaintiff exercised due care or was

comparatively at fault when she failed to observe the VA vehicle, and whether an

unknown third party was comparatively negligent when waving Defendant through

lanes of traffic. The motion for partial summary judgment is denied.

      Accordingly, it is
      ORDERED, ADJUDGED, and DECREED:

      1. “Plaintiff’s Motion for Partial Summary Judgment as to Liability and for

          Partial Summary Judgment on Defendant’s Affirmative Defenses

          Numbered 3, 4, 5 and 6” (Doc. 24) is hereby DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 17th day of

June, 2021.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                        Page 3 of 3
